Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 1 of 17 Page ID #:3022



 1

 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
                       EASTERN DIVISION – RIVERSIDE
10

11   FAOUR ABDALLAH FRAIHAT, et al.,        Case No.: ED19-cv-01546-
                      Plaintiffs,           JGB(SHKx)
12
                v.
13                                          DISCOVERY MATTER
     U.S. IMMIGRATION AND CUSTOMS
14                                          STIPULATED PROTECTIVE
     ENFORCEMENT, et al.,
15                                          ORDER
                      Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 2 of 17 Page ID #:3023



 1
            1. A. PURPOSES AND LIMITATIONS
 2
            Discovery in this action is likely to involve production of confidential,
 3
     sensitive, proprietary or private information for which special protection from
 4
     public disclosure and from use for any purpose other than prosecuting or
 5
     defending this litigation may be warranted. No one subject to this Protective Order
 6
     shall use Confidential Information obtained from the opposing party in this
 7
     litigation in any other proceedings, including in federal or state proceedings and
 8
     enforcement actions. Nothing in this Order shall prevent any party from using
 9
     independently obtained information for legitimate law enforcement purposes. .
10
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
11
     following Stipulated Protective Order. The parties acknowledge that this Order
12
     does not confer blanket protections on, or allow blanket designations of, all
13
     disclosures or responses to discovery and that the protection it affords from public
14
     disclosure and use extends only to the limited information or items that are
15
     entitled to confidential treatment under the applicable legal principles. The parties
16
     further acknowledge, as set forth in Section 14.4, below, that this Stipulated
17
     Protective Order does not entitle them to file confidential information under seal;
18
     Civil Local Rule 79-5 sets forth the procedures that must be followed and the
19
     standards that will be applied when a party seeks permission from the court to file
20
     material under seal. This Protective Order is an order of the Court pursuant to 5
21
     U.S.C. § 552a(b)(11) that allows for the disclosure of documents or information
22
     whose disclosure would otherwise be prohibited by the Privacy Act of 1974. As
23
     described herein, these documents shall be marked as Confidential.
24
            1. B. GOOD CAUSE STATEMENT
25
            This action is likely to involve private, personally identifiable information
26
     (“PII”), business information, law enforcement sensitive information (“LES”)
27
   (defined as sensitive information, disclosure of which could cause harm to law
28                                           2
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
 Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 3 of 17 Page ID #:3024



 1
     enforcement activities or jeopardize investigations or operations), as well as
 2
     governmental information that is sensitive, for which special protection from
 3
     public disclosure and from use for any purpose other than prosecution or defense
 4
     of this action is warranted. No one subject to this Protective Order shall use
 5
     Confidential Information obtained from the opposing party in this litigation in any
 6
     other proceedings, including in federal or state proceedings and enforcement
 7
     actions. Nothing in this Order shall prevent any party from using independently
 8
     obtained information for legitimate law enforcement purposes. Such confidential,
 9
     sensitive, and proprietary materials and information consist of, among other
10
     things, information protected by the Privacy Act of 1974, 5 U.S.C. § 552a, LES
11
     information, investigatory information, and other Government official
12
     information, as well as names, other PII, financial and/or tax records, criminal
13
     record information, health information, which includes, but is not limited to,
14
     protected health information (“PHI”), and other sensitive private information
15
     pertaining to individuals that is otherwise generally unavailable to the public, or
16
     which may be privileged or otherwise protected or prohibited from disclosure
17
     under state or federal constitutions, statutes, court rules, case decisions, or
18
     common law. Defendants also note that disclosure in discovery in this action may
19
     involve information covered by various statutory and regulatory confidentiality
20
     provisions that may limit or prohibit their disclosure in this action.
21
            2.      DEFINITIONS
22
            2.1     Action: this pending federal lawsuit.
23
            2.2     Challenging Party: a Party or Non-Party that challenges the
24
     designation of information or items under this Order.
25
            2.3     “Confidential” Information or Items: information (regardless of how
26
     it is generated, stored or maintained) or tangible things that qualify for protection
27
   under Federal Rule of Civil Procedure 26(c). Confidential Information includes,
28                                        3
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
 Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 4 of 17 Page ID #:3025



 1
     but is not limited to, personally identifiable information, including, but not limited
 2
     to, the first and last names, date of birth, place of birth, immigration status,
 3
     citizenship, travel to and from the United States, phone number, work, home,
 4
     and/or email address, medical and disability-related information, Social Security
 5
     numbers, alien numbers, driver’s license information, financial information, name
 6
     of employer, professional license numbers, photograph of any person, LES
 7
     information, non-public information that is For Official Use Only (FOUO), 1
 8
     information protected by the provisions of the Privacy Act of 1974, 5 U.S.C §
 9
     552a, information contained in individual detainee files (e.g., “A files”) subject to
10
     disclosure conditions under the Privacy Act, 5 U.S.C. § 552a, or any other
11
     information or documents that would be covered by the Privacy Act if the subject
12
     of the information had been a U.S. citizen or a person lawfully admitted for
13
     permanent residence, and information that is protected or restricted from
14
     disclosure under the terms of any statute or regulation, but which the Court may
15
     order to be produced.
16
            2.4     Counsel: Counsel of Record for a Party or Non-Party, as well as their
17
     support staff.
18
            2.5     Designating Party: a Party or Non-Party that designates information
19
     or items that it produces in disclosures or in responses to discovery as
20
     “CONFIDENTIAL”.
21
            2.6     Disclosure or Discovery Material: all items or information, regardless
22
     of the medium or manner in which it is generated, stored, or maintained
23
     (including, among other things, testimony, transcripts, and tangible things), that
24
     are produced or generated in disclosures or responses to discovery in this matter.
25
     1
    The term used within DHS to identify unclassified information of a sensitive
26 nature, not otherwise categorized by statute or regulation, the unauthorized
   disclosure of which could adversely impact a person's privacy or welfare, the
27 conduct of Federal programs, or other programs or operations essential to the
   national interest.
28                                          4
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
 Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 5 of 17 Page ID #:3026



 1
            2.7     Expert: a person with specialized knowledge or experience in a
 2
     matter pertinent to the litigation who has been retained by a Party or its counsel to
 3
     serve as an expert witness or as a consultant in this Action.
 4
            2.8     Non-Party: any natural person, partnership, corporation, association,
 5
     governmental agency, or other legal entity not named as a Party to this action.
 6
            2.9     Party: any party to this Action, including all of its officers, directors,
 7
     employees, consultants, retained Experts, and Counsel.
 8
            2.10 Privacy Standards: the Standards for Privacy of Individually
 9
     Identifiable Health Information. See 45 C.F.R. §§ 160 & 164 (2003).
10
            2.11 Producing Party: a Party or Non-Party that produces Disclosure or
11
     Discovery Material in this Action.
12
            2.12 Professional Vendors: persons or entities that provide litigation
13
     support services (e.g., photocopying, videotaping, translating, preparing exhibits
14
     or demonstrations, and organizing, storing, or retrieving data in any form or
15
     medium) and their employees and subcontractors.
16
            2.13 Protected Material: any Disclosure or Discovery Material that is
17
     designated as “CONFIDENTIAL”.
18
            2.14 Receiving Party: a Party that receives Disclosure or Discovery
19
     Material from a Producing Party.
20
            2.15 Signatories: all parties to this litigation, their counsel, and all Non-
21
     Parties that a court may subsequently recognize as a signatory of this qualified
22
     protective order.
23
            3.      SCOPE
24
            The protections conferred by this Stipulation and Order cover not only
25
     Protected Material (as defined above), but also (1) any information copied or
26
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
27
   compilations of Protected Material; and (3) any testimony, conversations, or
28                                         5
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
 Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 6 of 17 Page ID #:3027



 1
     presentations by Parties or their Counsel that might reveal Protected Material.
 2
            Any use of Protected Material at trial shall be governed by the orders of the
 3
     trial judge. This Order does not govern the use of Protected Material at trial or
 4
     purport to restrict the parties’ ability to enter a separate agreement governing the
 5
     use of protected material at trial.
 6
            4.      DURATION
 7
            Even after final disposition of this litigation, the confidentiality obligations
 8
     imposed by this Order shall remain in effect until a Designating Party agrees
 9
     otherwise in writing or a court order otherwise directs. Final disposition shall be
10
     deemed to be the later of (1) dismissal of all claims and defenses in this action,
11
     with or without prejudice; and (2) final judgment herein after the completion and
12
     exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,
13
     including the time limits for filing any motions or applications for extension of
14
     time pursuant to applicable law.
15
            5.      DESIGNATING PROTECTED MATERIAL
16
            5.1     Exercise of Restraint and Care in Designating Material for
17
     Protection. Each Party or Non-Party that designates information or items for
18
     protection under this Order must take care to limit any such designation to specific
19
     material that qualifies under the appropriate standards.
20
            Mass, indiscriminate or routinized designations are prohibited. Designations
21
     that are shown to be clearly unjustified or that have been made for an improper
22
     purpose (e.g., to unnecessarily encumber the case development process or to
23
     impose unnecessary expenses and burdens on other parties) may expose the
24
     Designating Party to sanctions.
25
            If it comes to a Designating Party’s attention that information or items that
26
     it designated for protection do not qualify for protection, that Designating Party
27
   must promptly notify all other Parties that it is withdrawing the inapplicable
28                                           6
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
 Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 7 of 17 Page ID #:3028



 1
     designation.
 2
            5.2     Manner and Timing of Designations. Except as otherwise provided in
 3
     this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material
 4
     that qualifies for protection under this Order must be clearly so designated before
 5
     the material is disclosed or produced.
 6
            Designation in conformity with this Order requires:
 7
            (a)     For information in documentary form (e.g., paper or electronic
 8
     documents, but excluding transcripts of depositions or other pretrial or trial
 9
     proceedings), that the Producing Party affix at a minimum, the legend
10
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11
     contains Protected Material.
12
            (b)     If a Party initially produces documents for inspection (e.g., because
13
     of the volume of materials and to reduce unnecessary copying), in lieu of marking
14
     the original of a document which contains Confidential Information prior to such
15
     an inspection, Counsel for the Producing Party may in writing designate
16
     documents or things being produced for inspection as containing Confidential
17
     Information, thereby making them subject to this Order. Any copies of such
18
     documents thereafter provided, however, must be marked by the Designating
19
     Party, if appropriate, in accordance with this Order at the time copies are formally
20
     produced. Tangible objects constituting or containing Confidential Information
21
     may be designated Confidential Information by affixing to the object or its
22
     container, a label or tag marked “Confidential - Subject to Confidentiality Order.”
23
            (c)     For testimony given in depositions that the Designating Party
24
     identifies on the record as Disclosure or Discovery Material that qualifies for
25
     protection under this Order, the testimony should be identified on the record as
26
     Confidential Information wherever possible. A party may later designate portions
27
   of depositions as Confidential Information after transcription, provided written
28                                          7
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
 Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 8 of 17 Page ID #:3029



 1
     notice of the designation is promptly given to all counsel of record within thirty
 2
     (30) days after the court reporter has notified counsel that the deposition transcript
 3
     has been completed. Those portions of the original transcripts that contain
 4
     Confidential Information shall bear the legend “CONFIDENTIAL – SUBJECT
 5
     TO PROTECTIVE ORDER” at the beginning of the text which has been
 6
     designated Confidential Information and the cover page of the transcripts that
 7
     contain Confidential Information shall bear the legend, “CONTAINS
 8
     CONFIDENTIAL PORTIONS.”
 9
            (d)     For Confidential Information produced in some form other than
10
     documentary and for any other tangible items, the Producing Party shall affix in a
11
     prominent place on the exterior of the container or containers in which the
12
     information is stored the legend “CONFIDENTIAL.” If only a portion or portions
13
     of the information warrants protection, the Producing Party, to the extent
14
     practicable, shall identify the protected portion(s).
15
            (e)     With respect to documents containing Protected Material produced in
16
     Native Format, the designating party shall include the appropriate confidentiality
17
     designation in the filename.
18
            (f)     A Designating Party may designate as CONFIDENTIAL information
19
     or items produced in this litigation by another Party or Non- Party that contains or
20
     is derived from the Designating Party’s own such Designations, subject to the
21
     restrictions set forth in the Order. Each Party that designates such information or
22
     items as CONFIDENTIAL will be treated as the Designating Party for purposes of
23
     this Order.
24
            5.3     Inadvertent Failures to Designate. If timely corrected by written
25
     notice to the Receiving Party, an inadvertent failure to designate qualified
26
     information or items does not, standing alone, waive the Designating Party’s right
27
   to secure protection under this Order for such material. Upon timely correction of
28                                           8
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
 Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 9 of 17 Page ID #:3030



 1
     a designation, the Receiving Party must make reasonable efforts to assure that the
 2
     material is treated in accordance with the provisions of this Order. The Receiving
 3
     Party shall treat such documents, things, information, responses and testimony as
 4
     Protected Material from the date such notice is received in accordance with the
 5
     provisions of this Order. The Receiving Party shall reasonably cooperate to
 6
     correct any disclosure to maintain the confidentiality of the previously
 7
     undesignated information, without prejudice. Within ten (10) days of providing
 8
     written notice that a document or documents was not designated Protected
 9
     Material under this provision, the Designating Party must provide the Receiving
10
     Party with replacement copies of such documents containing the proper
11
     designation. Upon receipt of such replacement copies, the Receiving Party shall
12
     immediately destroy any copies of the unmarked or incorrectly marked
13
     documents, things, information, responses, or testimony; except that the Receiving
14
     Party shall not be obligated to destroy any mis-designated material that has
15
     become part of the record of this litigation or of a deposition taken pursuant to this
16
     litigation.
17
            6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
18
            6.1     Timing of Challenges. Any Party or Non-Party may challenge a
19
     designation of confidentiality at any time that is consistent with the Court’s
20
     Scheduling Order.
21
            6.2     Meet and Confer. The Challenging Party shall initiate the dispute
22
     resolution process under Local Rule 37.1 et seq. The burden of persuasion in any
23
     such challenge proceeding shall be on the Designating Party. Frivolous
24
     challenges, and those made for an improper purpose (e.g., to harass or impose
25
     unnecessary expenses and burdens on other parties), may expose the Challenging
26
     Party to sanctions. Unless the Designating Party has waived or withdrawn the
27
   confidentiality designation, all parties shall continue to afford the material in
28                                            9
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
     Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 10 of 17 Page ID
                                      #:3031


 1
     question the protection to which it is entitled under the Producing Party’s
 2
     designation until the Court rules on the challenge.
 3
            7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 4
            7.1     Basic Principles. A Receiving Party may use Protected Material that
 5
     is disclosed or produced by another Party or by a Non-Party in connection with
 6
     this Action only for prosecuting, defending or attempting to settle this Action. A
 7
     Receiving Party may not use Protected Material in any other legal proceeding,
 8
     except as permitted by order of court, or as agreed by the parties. As noted in this
 9
     agreement, no one subject to this Protective Order shall use Confidential
10
     Information obtained from the opposing party in this litigation in any other
11
     proceedings, including in federal or state proceedings and enforcement actions.
12
     Nothing in this Order shall prevent any party from using independently obtained
13
     information for legitimate law enforcement purposes. Such Protected Material
14
     may be disclosed only to the categories of persons and under the conditions
15
     described in this Order. When the Action has been terminated, a Receiving Party
16
     must comply with the provisions of section 15 below (FINAL DISPOSITION).
17
     Protected Material must be stored and maintained by a Receiving Party at a
18
     location and in a secure manner that ensures that access is limited to the persons
19
     authorized under this Order.
20
            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
21
     otherwise ordered by the Court or permitted in writing by the Designating Party, a
22
     Receiving Party may disclose any information or item designated
23
     “CONFIDENTIAL” only to:
24
            (a)     the Receiving Party’s Counsel in this Action, as well as employees
25
     and any legal, investigative, technical, administrative, and other support staff of
26
     said Counsel to whom it is reasonably necessary to disclose the information for
27
     this Action;
28                                                    10
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
     Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 11 of 17 Page ID
                                      #:3032


 1
            (b)     the Receiving Party itself, including the officers, directors, and
 2
     employees of the Receiving Party to whom disclosure is reasonably necessary for
 3
     this Action;
 4
            (c)     Experts (as defined in this Order) or independent consultants (and
 5
     their staff) retained by Counsel for the Receiving Party to whom disclosure is
 6
     reasonably necessary for this Action and who have signed the “Acknowledgment
 7
     and Agreement to Be Bound” (Exhibit A);
 8
            (d)     the court and its personnel;
 9
            (e)     court reporters and their staff;
10
            (f)     professional jury or trial consultants, mock jurors, and Professional
11
     Vendors to whom disclosure is reasonably necessary for this Action and who have
12
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13
            (g)     the author or recipient of a document containing the information or a
14
     custodian or other person who otherwise possessed or knew the information;
15
            (h)     during their depositions, witnesses, and attorneys for witnesses, in the
16
     Action to whom disclosure is reasonably necessary provided: (1) the deposing
17
     party requests that the witness sign the “Acknowledgment and Agreement to be
18
     Bound” (Exhibit A); and (2) they will not be permitted to keep any confidential
19
     information. Pages of transcribed deposition testimony or exhibits to depositions
20
     that reveal Confidential Material may be separately bound by the court reporter
21
     and may not be disclosed to anyone except as permitted under this Stipulated
22
     Protective Order; and
23
            (i)     any mediator or settlement officer, and their supporting personnel,
24
     mutually agreed upon by any of the parties engaged in settlement discussions.
25
            8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
26
     PRODUCED IN OTHER LITIGATION
27
            If a Party is served with a subpoena or a court order issued in other
28                                            11
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
     Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 12 of 17 Page ID
                                      #:3033


 1
     litigation that compels disclosure of any information or items designated in this
 2
     Action as “CONFIDENTIAL” that Party must:
 3
            (a)     promptly notify in writing the Designating Party. Such notification
 4
     shall include a copy of the subpoena or court order;
 5
            (b)     promptly notify in writing the party who caused the subpoena or
 6
     order to issue in the other litigation that some or all of the material covered by the
 7
     subpoena or order is subject to this Stipulated Protective Order. Such notification
 8
     shall include a copy of this Stipulated Protective Order; and
 9
            (c)     cooperate with respect to all reasonable procedures sought to be
10
     pursued by the Designating Party whose Protected Material may be affected.
11
            If the Designating Party timely seeks a protective order, the Party served
12
     with the subpoena or court order shall not produce any information designated in
13
     this action as “CONFIDENTIAL” before a determination by the court from which
14
     the subpoena or order issued, unless the Party has obtained the Designating
15
     Party’s permission. The Designating Party shall bear the burden and expense of
16
     seeking protection in that court of its confidential material and nothing in these
17
     provisions should be construed as authorizing or encouraging a Receiving Party in
18
     this Action to disobey a lawful directive from another court.
19
            9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20
     PRODUCED IN THIS LITIGATION.
21
            (a)     The terms of this Order are applicable to information produced by a
22
     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
23
     produced by Non-Parties in connection with this litigation is protected by the
24
     remedies and relief provided by this Order. Nothing in these provisions should be
25
     construed as prohibiting a Non-Party from seeking additional protections,
26
     including negotiating a separate protective order with any third party, provided
27
   that all parties to this litigation are included in the negotiation of such agreement
28                                              12
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
     Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 13 of 17 Page ID
                                      #:3034


 1
     and ultimately agree to the terms of such agreement.
 2
            (b)     In the event that a Party is required, by a valid discovery request, to
 3
     produce a Non-Party’s Protected Material in its possession, and the Party is
 4
     subject to an agreement with the Non-Party not to produce the Non-Party’s
 5
     Protected Material, then the Party shall:
 6
                    (1) promptly notify in writing the Requesting Party and the Non-
 7
            Party that some or all of the information requested is subject to a
 8
            confidentiality agreement with a Non-Party;
 9
                    (2) promptly provide the Non-Party with a copy of the Stipulated
10
            Protective Order in this Action, the relevant discovery request(s), and a
11
            reasonably specific description of the information requested; and
12
                    (3) make the information requested available for inspection by the
13
            Non- Party, if requested.
14
            (c)     If the Non-Party fails to seek a protective order from this court within
15
     14 days of receiving the notice and accompanying information, the Producing
16
     Party may produce the Non-Party’s Protected Material responsive to the discovery
17
     request. If the Non-Party timely seeks a protective order, the Producing Party shall
18
     not produce any information in its possession or control that is subject to the
19
     confidentiality agreement with the Non-Party before a determination by the court.
20
     Absent a court order to the contrary, the Non-Party shall bear the burden and
21
     expense of seeking protection in this court of its Protected Material.
22
            (d)     Nothing contained herein shall be construed to restrict the ability of a
23
     Non-Party from objecting to disclosure of information within its possession,
24
     custody, and control pursuant to any applicable federal or state law.      These
25
     include, but are not limited to, information covered by the Department of
26
     Homeland Security’s (“DHS”) Touhy regulations, 6 C.F.R. §§ 5.41 et seq.
27
            10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
28                                    13
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
     Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 14 of 17 Page ID
                                      #:3035


 1
            If a Receiving Party learns that, by inadvertence or otherwise, it has
 2
     disclosed Protected Material to any person or in any circumstance not authorized
 3
     under this Stipulated Protective Order, the Receiving Party must immediately (a)
 4
     notify in writing the Designating Party of the unauthorized disclosures, (b) use its
 5
     best efforts to retrieve all unauthorized copies of the Protected Material, (c)
 6
     inform the person or persons to whom unauthorized disclosures were made of all
 7
     the terms of this Stipulated Protective Order, and (d) request such person or
 8
     persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 9
     attached hereto as Exhibit A.
10
            11.     SECURITY AND DATA BREACH
11
            Any person in possession of another Party’s Protected Material shall
12
     exercise the same care with regard to the storage, custody, or use of such
13
     Protected Material as they would apply to their own material of the same or
14
     comparable sensitivity, including complying with all applicable laws and
15
     regulations governing such Protected Material, and act in conformity with the
16
     purposes and limitations and good cause statement contained herein.
17
            12.     MISCELLANEOUS
18
            12.1 Right to Further Relief. Nothing in this Order abridges the right of
19
     any person to seek its modification by the Court in the future.
20
            12.2 Right to Assert Other Objections. By stipulating to the entry of this
21
     Stipulated Protective Order, no Party waives any right it otherwise would have to
22
     object to disclosing or producing any information or item on any ground not
23
     addressed in this Stipulated Protective Order. Similarly, no Party waives any right
24
     to object on any ground to use in evidence of any of the material covered by this
25
     Stipulated Protective Order.
26
            12.3 Filing Protected Material. A Party that seeks to file under seal any
27
   Protected Material must comply with Local Civil Rule 79-5.
28                                       14
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
     Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 15 of 17 Page ID
                                      #:3036


 1
            13.     FINAL DISPOSITION
 2
            13.1 Return or Destroy Protected Materials. Within 60 days after the Final
 3
     Disposition of this Action, and upon a written request by the Designating Party,
 4
     each Receiving Party must use commercially reasonable efforts to return all
 5
     Protected Material to the Producing Party or destroy such material. As used in this
 6
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 7
     summaries, and any other format reproducing or capturing any of the Protected
 8
     Material.
 9
            13.2 Certification of Return or Destruction. Whether the Protected
10
     Material is returned or destroyed, the Receiving Party must submit a written
11
     certification to the Producing Party (and, if not the same person or entity, to the
12
     Designating Party) within 60 days after the Final Disposition of this Action that
13
     (1) identifies (by category, where appropriate) all the Protected Material that was
14
     returned or destroyed and (2) affirms that the Receiving Party has not retained any
15
     copies, abstracts, compilations, summaries or any other format reproducing or
16
     capturing any of the Protected Material.
17
            13.3 Use of Archival or Backup Data. Notwithstanding this provision,
18
     Counsel are entitled to retain an archival copy of all pleadings, motion papers,
19
     trial, deposition, and hearing transcripts, legal memoranda, correspondence,
20
     deposition and trial exhibits, expert reports, attorney work product, and consultant
21
     and expert work product, even if such materials contain Protected Material. Any
22
     such archival copies that contain or constitute Protected Material remain subject to
23
     this Protective Order as set forth in Section 4 (DURATION).
24
            Counsel also shall not be required to delete Protected Material that may
25
     reside on their respective parties’ firms’ or vendors’ electronic disaster recovery
26
     systems that are overwritten in the normal course of business, or Protected
27
   Material that may reside in electronic files which are not reasonably accessible.
28                                           15
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
     Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 16 of 17 Page ID
                                      #:3037


 1
     However, parties and their Counsel shall not retrieve, access, nor use any
 2
     Protected Material from said electronic disaster recovery systems or other not-
 3
     reasonably accessible data sources after the conclusion of the matter.
 4
            14.     VIOLATION
 5
            Any violation of this Order may be punished by appropriate measures
 6
     including, without limitation, contempt proceedings and/or monetary sanctions.
 7
 8
 9
10 Dated: May 26, 2020                                     ________________________
                                                           ______
                                                                _______________________
11                                                         Hon. Jesus
                                                                Jesus Bernal
12                                                         United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    16
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
     Case 5:19-cv-01546-JGB-SHK Document 154 Filed 05/26/20 Page 17 of 17 Page ID
                                      #:3038


 1                                                    EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4          I,                                         [print or type full name], of
 5                                 [print or type full address], declare under penalty of
 6 perjury that I have read in its entirety and understand the Stipulated Protective
 7 Order that was issued by the United States District Court for the Central District of
 8 California on                   [date] in the case of Fraihat v. U.S. Immigration and
 9 Customs Enforcement, Civil Action No. 19-cv-01546-JGB(SHKx). I agree to
10 comply with and to be bound by all the terms of this Stipulated Protective Order
11 and I understand and acknowledge that failure to so comply could expose me to
12 sanctions and punishment in the nature of contempt. I solemnly promise that I will
13 not disclose in any manner any information or item that is subject to this Stipulated
14 Protective Order to any person or entity except in strict compliance with the
15 provisions of this Order. I further agree to submit to the jurisdiction of the United
16 States District Court for the Central District of California for enforcing the terms of
17 this Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint
19                                 [print or type full name] of
20                                 [print or type full address and telephone number] as my
21 California agent for service of process in connection with this action or any
22 proceedings related to enforcement of this Stipulated Protective Order.
23 Date:
24 City and State where sworn and signed: _______________________________
25 Printed name:
26 Signature:
27
28                                                     17
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Stipulated Protective Order
